Citation Nr: 0910321	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from June 1968 to December 1969.  He also had 
additional active duty for training service in the National 
Guard as a Reservist of the U. S. Army.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark New 
Jersey, that granted service connection for PTSD and assigned 
a 0 percent evaluation, effective in October 2004.  Also in 
this decision the RO denied a compensable evaluation for 
premature ejaculation.  In June 2007, the Veteran testified 
before the undersigned at a Board hearing at the RO.  A 
transcript of that hearing is of record.  This matter was 
previously before the Board in September 2007 at which time 
the Board decided the issue of entitlement to a compensable 
evaluation for premature ejaculation, and remanded the issue 
of an initial rating greater than 10 percent for PTSD for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran's representative asserted in written argument in 
February 2009 that the Veteran should be afforded a new 
examination to assess the present severity of his PTSD in 
light of ongoing and worsening PTSD symptoms as well as the 
fact that the most recent examination report of record was 
well over four years old.  The Board agrees.  In this regard, 
the record shows that the Veteran was last examined by VA for 
his PTSD in November 2004.  Since that time, the Veteran has 
claimed worsening symptoms.  More specifically, the Veteran 
testified in June 2007 that he has had to be put on 
medication due to worsening PTSD symptoms.  Moreover, a June 
2007 record from the VA mental health clinic shows that the 
Veteran was prescribed an increased does of Paxil and 
restoril and his Global Assessment of Functioning score (GAF) 
was 57.  This is somewhat lower than his assigned score of 65 
during the November 2004 VA examination.  The United States 
Court of Appeals for Veterans Claims has held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Furthermore, the Veteran's representative accurately points 
out that the November 2004 VA examiner did not have the 
Veteran's claims file for review when he conducted the 
examination.  The fulfillment of the VA's statutory duty to 
assist the appellant includes requesting VA examination when 
indicated, conducting a thorough and contemporaneous medical 
examination by a specialist when indicated, and providing a 
medical opinion which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the examiner who conducts the new examination 
should have the veteran's claim file available for review in 
conjunction with the examination.  Id.  

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Copies of treatment records, VA and 
non-VA, covering the period from September 
2007 to the present, should be obtained 
and added to the claims file.

2.  The Veteran should be afforded a VA 
mental disorders examination to evaluate 
the current severity of his PTSD. To the 
extent practicable, the examiner should 
identify all symptomatology associated 
with the Veteran's PTSD.  The examiner 
should also provide a numerical score on 
the GAF Scale provided in the Diagnostic 
and Statistical Manual for Mental 
Disorders.  All indicated studies should 
be performed, to include a full 
psychological evaluation. Based on the 
medical findings and a review of the 
claims folder, the examiner is asked to 
render an opinion as to the effect the 
service-connected PTSD has on the 
Veteran's social and industrial 
adaptability.  The examiner is also asked 
to provide a rationale for any opinion 
expressed.

3.  After completion of the above and any 
additional development of the evidence 
deemed necessary, review the record and 
determine if the appellant's claim of 
entitlement to an initial evaluation in 
excess of 10 percent for PTSD can be 
granted.  If the claim is not granted, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

